Citation Nr: 0322928	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse secondary to service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, RO.  The August 1995 rating decision 
continued a 50 percent rating for PTSD and denied a total 
rating based on individual unemployability; service 
connection for drug and alcohol abuse as secondary to PTSD; 
and a claim that there was clear and unmistakable error (CUE) 
in a September 1988 rating decision.

The Board remanded the case in November 1997.  In May 1998, 
the Board denied service connection for drug and alcohol 
abuse as secondary to PTSD and the claim of CUE in a 
September 1988 rating decision and remanded the claims for an 
increased disability rating for PTSD and for a total rating 
based on individual unemployability.  On remand from the 
Board, the RO, in an August 1998 rating decision, continued a 
50 percent rating for PTSD and denied a total rating based on 
individual unemployability.

The veteran appealed the two issues that were denied in the 
May 1998 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 1998 order, the 
Court granted a Joint Motion for Remand submitted by the 
parties, thereby vacating the May 1998 Board decision as to 
the two issues decided by the Board.  In the Joint Motion, 
the parties requested that the claim for service connection 
for alcohol and drug abuse as secondary to PTSD be remanded 
for further development and requested the Court to stay 
further proceedings on the claim for CUE in the September 
1988 rating decision and made no argument pertaining to that 
claim.  In the October 1998 order granting the motion, the 
Court remanded the issue of service connection for alcohol 
and drug abuse as secondary to PTSD and stated, "The appeal 
to establish [CUE] in the rating decision of September 1988 
remains before the Court."

In January 1999, the Board received argument from the 
veteran's attorney on the claim for service connection for 
alcohol and drug abuse as secondary to PTSD, which had been 
remanded to the Board by the Court, and on the claims for an 
increased rating for PTSD and for a total rating based on 
individual unemployability which had been denied by the RO on 
remand from the Board.  In January 1999, the Board remanded 
the case to the RO for further development of the evidence on 
the claim for service connection for alcohol and drug abuse 
as secondary to PTSD.

In a March 1999 order, the Court granted a Joint Motion for 
Remand by the parties on the issue of CUE in the September 
1988 rating decision.  In November 1999, the Board received 
argument from the veteran's attorney on the claim for CUE in 
the September 1988 rating decision as well as on the claims 
for an increased rating for service-connected PTSD and for a 
total rating based on individual unemployability.

In a February 2000 decision, the Board denied (1) an 
increased disability rating for PTSD; (2) a total rating 
based on individual unemployability; (3) service connection 
for drug and alcohol abuse as secondary to PTSD; and (4) the 
claim for revision or reversal of the September 1988 rating 
decision based on CUE.  The veteran appealed the Board's 
decision to the Court.

In a November 2002 decision, the Court affirmed the Board's 
denial of an increased rating for PTSD and of the claim for 
revision or reversal of the September 1988 rating decision 
based on CUE and vacated the Board's decision as to the 
claims for service connection for drug and alcohol abuse 
secondary to service-connected PTSD and a total rating based 
on individual unemployability and remanded those claims for 
readjudication.


REMAND

In its November 2002 decision, the Court noted that the claim 
for service connection for drug and alcohol abuse secondary 
to service-connected PTSD required remand to the Board 
because the Board had denied the claim on the basis that it 
was not well grounded, and the Veterans Claims Assistance Act 
of 2000 (VCAA), enacted in November2000, retroactively 
eliminated the well-grounded requirement.  The VCAA 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board concludes that the claim for service connection drug 
and alcohol abuse secondary to service-connected PTSD must be 
remanded for compliance with the notice provisions of the 
VCAA as well as for the assistance with development of the 
medical evidence as indicated below.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the part of section 1110 which 
provides that no compensation shall be paid if a disability 
is a result of willful misconduct or abuse of alcohol or 
drugs, when read in light of its legislative history, does 
not preclude a veteran from receiving compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Instead, the statute precludes compensation only in two 
situations:  (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit stated, 

By 'primary,' we mean an alcohol abuse 
disability arising during service from 
voluntary and willful drinking to excess.  
We do not think that the language of 
§ 1110 precludes compensation . . . where 
an alcohol abuse disability arises 
secondarily from or as evidence of the 
increased severity of a non-willful 
misconduct, service-connected disorder.

Allen, 237 F.3d at 1376.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

The issue in this case is whether the veteran's alcoholism 
and drug abuse is a "primary" alcohol abuse disability or 
whether it arises secondarily from the veteran's 
service-connected PTSD.  The Board concludes that further 
development of the medical evidence is needed in this case in 
order to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
Because the claim for a total rating based on individual 
unemployability is intertwined with the claim for service 
connection for drug and alcohol abuse secondary to 
service-connected PTSD, the total rating claim must be 
deferred pending the development of the other claim.  See 
Holland v. Brown, 6 Vet. App. 443, 449 (1994).  

To ensure that VA has met its duty to notify and assist the 
claimant, comply with the mandates of the Court in its 
November 2002 decision, fully satisfy due process 
requirements, the case is REMANDED for the following:

1.  In compliance with the duty to notify 
the veteran under the VCAA of the 
evidence needed to substantiate his 
claims for service connection for drug 
and alcohol abuse secondary to 
service-connected PTSD and for a total 
rating based on individual 
unemployability, write to the veteran, 
with a copy to his representative, and 
inform him of the enactment of the VCAA 
and of its provisions and notify him that 
if he has any additional evidence - other 
than that already submitted -- to show 
that drug and alcohol abuse is the 
proximate result of PTSD and that he is 
unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected disability.  
Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.

2.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
must review the medical evidence in the 
claims file, including the service 
medical records, pertaining to the 
history of PTSD and the history of drug 
and alcohol abuse.

In the examination report the examiner 
must provide medical opinions as to the 
following:

(1) Is the veteran's alcohol or drug 
abuse disability a "primary" 
disability, that is, a disability in 
itself which is separate from his 
service-connected PTSD and other 
disabilities? or 

(2) Was drug or alcohol abuse disability 
either (a) proximately caused by PTSD or 
(b) proximately aggravated by PTSD?

If any opinion cannot be stated with 
medical certainty, the examiner should 
provide an explanation that reflects a 
range of probability or likelihood -- for 
example, by stating whether it is more 
likely, less likely or as likely as not 
that the veteran's alcohol or drug abuse 
disability is a "primary" disability or 
a separate disability in itself as 
opposed to its being proximately caused 
by PTSD.  The examiner should provide an 
explanation or rationale for the 
conclusions reached.

3.  Readjudicate the veteran's claims for 
service connection for drug and alcohol 
abuse secondary to service-connected PTSD 
and for a total rating based on 
individual unemployability based on the 
evidence in its entirety.  If the 
benefits sought on appeal remain denied, 
provide the veteran and his attorney with 
an appropriate supplemental statement of 
the case (SSOC), and give them the 
requisite period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of these claims.  The appellant need take no action 
until he is notified.  He has the right to submit additional 
evidence or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


